Title: Introductory Note: The Examination Number I, [17 December 1801]
From: 
To: 



[New York, December 17, 1801]

This is the first of a series of eighteen articles entitled “The Examination” and signed by “Lucius Crassus.” They appeared in the New-York Evening Post during the winter of 1801–1802 and were designed to refute the points raised by Thomas Jefferson in his first annual message to Congress on December 8, 1801. The New-York Evening Post printed  the first installment of “The Examination” on December 17, 1801, and reprinted it on December 18. The other seventeen installments appeared in the Post on the following dates:


No. 
II
December 21, 1801
XI
February 3, 1802


III
December 24, 1801
XII
February 23, 1802


IV
December 26, 1801
XIII
February 27, 1802


V
December 29, 1801
XIV
March 2, 1802


VI
January 2, 1802
XV
March 3, 1802


VII
January 6, 1802
XVI
March 19, 1802


VIII
January 12, 1802
XVII
March 20, 1802


IX
January 18, 1802
XVIII
April 8, 1802


X
January 19, 1802


On March 30, 1802, the Post advertised a pamphlet containing all eighteen issues of “The Examination.”

Although no manuscript copies of any of the various issues of “The Examination” have been found, the available evidence indicates that Hamilton was the author. On January 11, 1802, the [New York] American Citizen and General Advertiser stated that the “pieces [by Lucius Crassus] bear some resemblance to the letters of Camillus,” and a week later John Quincy Adams wrote that the author of “The Examination” was “said to be Genl: Hamilton.” Of greater significance is the fact that John C. Hamilton, who had access to some Hamilton manuscripts that have not survived, included “The Examination” in his edition of his father’s papers. Finally—and perhaps most important—on December 21, 1801, Robert Troup wrote to Rufus King: “Two of the papers [which Troup enclosed to King] contain strictures by Hamilton on the President’s late message. He means to go through the message; but I doubt whether he can complete it till after his return from Albany. We are soon to go there to attend the Court of errors & Supreme Court.”
The fact that “The Examination” first appeared in the New-York Evening Post was both appropriate and understandable, for Hamilton was one of the paper’s principal founders, and he was a close friend of its editor, William Coleman. At the same time this point should not be overemphasized, for without evidence from contemporaries there is no way to be certain who wrote the many different essays in the Post which were either unsigned or were signed with pseudonyms. Allen McLane Hamilton discussed the problem when he wrote: “So close was Hamilton’s connection with the Post that pretty much everything in it relating to politics was ascribed to him, for it mercilessly attacked the Jeffersonians. Its columns were filled, not only with signed letters, but unsigned editorials and communications covering every political situation, and Coleman and Hamilton were ever on the outlook for the tricks of the other side. As illustrating the deliberation of their methods Hudson in his valuable work refers to the delay between the receipt of Thomas Jefferson’s annual message in December, 1801, and its critical discussion five days later. After it had been digested it was gravely and forcibly torn to pieces in a letter signed Lucius Crassus, which was probably written by Hamilton.”

“The Examination” attracted almost no attention from Hamilton’s contemporaries, and most scholars have ignored it. Although John Quincy Adams stated that Hamilton’s “doctrines” in “The Examination” “find great approbation among the federalists and among all those who consider themselves as the profound thinkers of the nation,” little evidence has been found to substantiate this conclusion, and more attention was devoted to speculation concerning the possibility of Hamilton’s authorship than to the contents of the essays he had written. Among the historians and biographers of the period who do not even mention “The Examination” are Henry Adams, Marshall Smelser, Noble Cunningham, Broadus Mitchell, and Merrill Peterson. Dumas Malone quotes a few sentences from “The Examination” concerning presidential war powers and financial policy, but he does so only to refute criticisms of Jefferson, and he does not even refer to the arguments concerning the judiciary, a subject to which Hamilton devotes more attention than any other topic.
The relative neglect of “The Examination” by contemporaries and scholars can probably be attributed to three factors. In the first place, “The Examination” was by almost any standard of measurement inferior to most of Hamilton’s earlier polemical essays. Many of his points are petty or inconsequential; his reasoning is at times more superficial than profound; and his repetitiveness and verbosity stand in marked contrast to his usual incisiveness. In the second place, when one considers his contributions to the Federalist, his “Camillus” essays, and his major reports to Congress, it is difficult to avoid the conclusion that Hamilton was far more effective as an advocate than as a critic of an opponent or his policies. Finally, because Hamilton was no longer a significant force in national politics, his views were of comparatively little interest to either Republicans or Federalists, and historians, as so often happens, have tended to adopt the views of those whom they are studying.
